

 
 

--------------------------------------------------------------------------------

 
EXHIBIT 10.3

CHARMING SHOPPES, INC.
INDUCEMENT GRANT
STOCK APPRECIATION RIGHTS AGREEMENT


 
Agreement dated as of April 2, 2009 (the “Grant Date”) between CHARMING SHOPPES,
INC. (the “Company”) and James P. Fogarty (the “Employee”).


WHEREAS, the Employee has commenced employment with the Company in the capacity
of President and Chief Executive Officer, and as a member of the Board of
Directors of the Company, with effect from the Grant Date;


WHEREAS, the Company determined to grant the stock appreciation rights more
fully described in this Agreement to the Employee as an inducement to the
Employee to become employed by the Company and its subsidiaries; and


WHEREAS, the Company and the Employee are parties to a Severance Agreement dated
as of April 2, 2009, (the “Severance Agreement”).


 
1. Grant of SAR; Consideration; Employee Acknowledgments.
 
The Company hereby confirms the grant to the Employee on the Grant Date of a
stock appreciation right (the “SAR”) with respect to 1,100,000 shares of the
Company’s common stock, par value $.10 per share (the “Shares”).  The SAR
represents the right to receive, at exercise, a number of Shares with a then
Fair Market Value equal to the appreciation in value of the Shares over the base
amount.  The base amount is $1.82 per share, which is the Fair Market Value of a
Share on the Grant Date (the “Base Amount”).  This grant is an “inducement
grant” within the meaning of Nasdaq Marketplace Rule 4350(i) and Nasdaq
interpretations thereunder and is made pursuant to the 2003 Incentive
Compensation Plan (the “2003 Plan”) which was re-approved by the Company’s
Shareholders on June 26, 2008.
 
The Employee shall be required to pay no consideration for the grant of the SAR
except for his agreement to become employed by the Company and to provide
services to the Company prior to exercise and his agreement to the terms of this
Stock Appreciation Rights Agreement (the “Agreement”), and any interpretations
and decisions of the Committee relating hereto.  Although this SAR is not
granted under the 2004 Stock Award and Incentive Plan (the “Plan”), the terms of
the Plan governing the rights and obligations of an employee granted stock
appreciation rights under the Plan shall apply with equal force to this SAR,
including any rules and regulations under the Plan.  The Employee acknowledges
and agrees that (i) the SAR is nontransferable, except as provided in Section 9
hereof and under applicable terms of the Plan, (ii) the SAR is subject to
forfeiture in the event of the Employee’s termination of employment in certain
circumstances, as specified in Section 7 hereof, and (iii) sales of Shares will
be subject to the Federal securities laws as well as the Company’s policies
regulating trading by employees, including any applicable “blackout” or other
designated periods in which sales of Shares are not permitted.





 
 

--------------------------------------------------------------------------------

 

2. Incorporation of Plan by Reference.
 
As stated in Section 1 above, all of the terms, conditions and other provisions
of the Plan governing the rights and obligations of an employee granted stock
appreciation rights under the Plan are hereby incorporated by reference into
this Agreement.  Capitalized terms used in this Agreement but not defined herein
shall have the same meanings as in the Plan.  If there is any conflict between
the provisions of this Agreement and the provisions of the Plan applicable by
virtue of the preceding sentence, the provisions of the Plan shall govern,
except to the extent otherwise provided herein.  Employee hereby accepts the
grant of the SAR, acknowledges receipt of the Plan, and agrees to be bound by
all the terms and applicable provisions hereof and thereof (as presently in
effect or hereafter amended), and by all decisions and determinations of the
Board or Committee relating to the SAR and this Agreement.


3. Date When Exercisable.
 
(a) This SAR may be exercised only if and to the extent that it has become
exercisable as specified in this Agreement.  Subject to Sections 6 and 7 below,
and all other terms and conditions of this Agreement, this SAR shall become
exercisable as follows:


(i)  Subject to the limit set forth in Section 3(c), this SAR shall become
exercisable during the period beginning on the Grant Date and ending January 29,
2010 with respect to 25% of the Shares available under this SAR, on the later
of:


(A) the last day of any period of five consecutive trading days after the Grant
Date on which the Fair Market Value of a Share is equal to or greater than 120%
of the Base Amount, and


(B) the earlier of January 29, 2010, and the first trading day during the period
beginning on the Grant Date and ending January 29, 2010 on which the Fair Market
Value of a Share is equal to or greater than $2.40;


(ii)  Subject to the limit set forth in Section 3(c), this SAR shall become
exercisable during the period beginning February 1, 2010 and ending January 28,
2011 as follows:
 
(A) with respect to any of the Shares subject to Section 3(a)(i) that have not
yet vested as of January 29, 2010 in accordance with Section 3(a)(i), on the
last day of any period of five consecutive trading days after the Grant Date on
which the Fair Market Value of a Share is equal to or greater than 120% of the
Base Amount, but not earlier than February 1, 2010, and

 
(B) with respect to an additional 25% of the Shares available under this SAR, on
the later of:


(I)  the last day of any period of five consecutive trading days after the Grant
Date on which the Fair Market Value of a Share is equal to or greater than 120%
of the Base Amount, and

 
2

--------------------------------------------------------------------------------

 

(II) the earlier of (aa) January 28, 2011, and (bb) the first trading day during
the period beginning February 1, 2010 and ending January 28, 2011 on which the
Fair Market Value of a Share is equal to or greater than $3.50;


(iii)  Subject to the limit set forth in Section 3(c), this SAR shall become
exercisable during the period beginning January 31, 2011 and ending January 27,
2012 as follows:
 
(A) with respect to any of the Shares subject to Section 3(a)(i) or (ii) that
have not yet vested as of January 28, 2011 in accordance with Section 3(a)(i) or
(ii), on the last day of any period of five consecutive trading days after the
Grant Date on which the Fair Market Value of a Share is equal to or greater than
120% of the Base Amount, but not earlier than January 31, 2011, and


(B)  with respect to an additional 25% of the Shares available under this SAR,
on the later of:


 (I) the last day of any period of five consecutive trading days after the Grant
Date on which the Fair Market Value of a Share is equal to or greater than 120%
of the Base Amount, and


(II) the earlier of (aa) January 27, 2012, and (bb) the first trading day during
the period beginning January 31, 2011 and ending January 27, 2012 on which the
Fair Market Value of a Share is equal to or greater than $5.00;


(iv)  Subject to the limit set forth in Section 3(c), this SAR shall become
exercisable during the period beginning January 30, 2012 and ending February 1,
2013 as follows:
 
(A)  with respect to any of the Shares subject to Section 3(a)(i), (ii) or (iii)
that have not yet vested as of January 27, 2012 in accordance with Section
3(a)(i), (ii) or (iii), on the last day of any period of five consecutive
trading days after the Grant Date on which the Fair Market Value of a Share is
equal to or greater than 120% of the Base Amount, but not earlier than January
30, 2012, and


(B)  with respect to an additional 25% of the Shares available under this SAR,
on the later of:


 (I) the last day of any period of five consecutive trading days after the Grant
Date on which the Fair Market Value of a Share is equal to or greater than 120%
of the Base Amount, and


(II) the earlier of (aa) February 1, 2013, and (bb) the first trading day during
the period beginning January 30, 2012 and ending February 1, 2013 on which the
Fair Market Value of a Share is equal to or greater than $7.50;  and

 
3

--------------------------------------------------------------------------------

 

(v)  Subject to the limit set forth in Section 3(c), this SAR shall become
exercisable with respect to any of the Shares that have not yet vested as of
February 1, 2013 in accordance with Section 3(a)(i), (ii), (iii) or (iv), on the
later of:


(A) the last day of any period of five consecutive trading days after the Grant
Date on which the Fair Market Value of a Share is equal to or greater than 120%
of the Base Amount (but not earlier than February 4, 2013), provided such goal
is attained on or before the scheduled expiration time of the SAR, as set forth
in Section 3(b), and


(B) the first trading day of any Fiscal Year of the Company beginning on or
after February 3, 2013 and before the scheduled expiration time of the SAR, as
set forth in Section 3(b).


(b) The number of Shares with respect to which the SAR may be exercised shall be
cumulative, but shall not exceed 100% of the Shares subject to the SAR.  If the
foregoing schedule would produce fractional Shares, the number of Shares for
which the SAR becomes exercisable shall be rounded down to the nearest whole
Share.  The SAR shall expire at 5:00 p.m. on the day before the seventh
anniversary of the Grant Date, unless the SAR terminates on an earlier date as
provided herein.  The following shall be subject to adjustment as provided in
Section 10(c) of the Plan:  the number of Shares subject to this SAR and
becoming exercisable under Section 3(a), the Base Amount, and the target stock
price under Section 3(a) at which vesting is accelerated.


(c)  The number of Shares with respect to which the SAR becomes exercisable
pursuant to paragraphs (i), (ii), (iii), (iv) and (v) of Section 3(a) shall be
decreased to the extent necessary (if any) so that the aggregate “Spread” with
respect to the number of Shares for which the SAR becomes exercisable in any
Fiscal Year of the Company does not exceed the amount set forth in the table
below.  For purposes of this Section 3(c), “Spread” shall mean the excess of the
Fair Market Value of a Share on the date the SAR becomes exercisable with
respect to the Share, over the Base Amount.


Fiscal Year in which Vesting Occurs:
Limit on Spread
Fiscal Year Ending January 30, 2010
$159,500
January 31, 2010 – January 29, 2011
$1,000,000
January 30, 2011 – January 28, 2012
$1,750,000
January 29, 2012 – February 2, 2013
$10,340,500
February 3, 2013 – February 1, 2014
$3,666,667
Any Fiscal Year beginning on or after February 2, 2014
$3,500,000












 
4

--------------------------------------------------------------------------------

 

4. Method of Exercise.
 
(a) The SAR may be exercised, to the extent the SAR is then vested and
exercisable, by delivery to and receipt by the Secretary of the Company at 3750
State Road, Bensalem, Pennsylvania 19020, of a written notice, signed by the
Employee, specifying the portion of the vested SAR that the Employee wishes to
exercise.  Simultaneous with or as soon as practicable after the receipt of such
notice, the Company shall deliver to the Employee a number of whole Shares that
will be determined by dividing the Stock Appreciation by the Fair Market Value
of a Share on the date of exercise, less applicable tax withholding.  ”Stock
Appreciation” shall mean the amount that results from multiplying (i) the number
of Shares as to which the SAR is exercised by (ii) the amount by which the Fair
Market Value of a Share on the date of exercise exceeds the Base Amount.  Only
whole Shares will be delivered pursuant to the exercise of the SAR.
 
(b) Upon exercise of the SAR, the Company will deliver a stock certificate for
the Shares to be delivered, with any requisite legend affixed.  Such exercise
may include instructions to the Company to deliver Shares due upon exercise of
the SAR to any registered broker or dealer designated by the Committee in lieu
of delivery to the Employee.  Such instructions must designate the account into
which the Shares are to be deposited.  The method of exercise and related
matters governed by this Section 4 shall be subject to Rules and Regulations
(under the Plan or otherwise) adopted by the Committee and in effect at the time
the Employee’s notice of exercise is received by the Company; such Rules and
Regulations may vary from or limit the procedures specified in this Section 4,
and may specify other methods of exercise.  Upon exercise of any portion of the
SAR, the exercised portion of the SAR shall terminate and cease to be
outstanding.


(c) If, on the date on which the vested SAR will terminate according to its
terms, the Employee has not given the Company written notice of exercise, and if
the Stock Appreciation amount is a positive number, then the outstanding vested
portion of the SAR shall be automatically exercised and taxes shall be withheld
as described in Section 5 below.




5. Tax Withholding.
 
The Company will withhold from the Shares to be delivered upon the exercise of
the SAR a sufficient number of such Shares to satisfy the minimum federal, state
and local tax withholding obligations relating to the SAR exercise.  The Shares
withheld will be valued at the Fair Market Value, determined in such manner as
may be specified and applicable under the Plan.


 
6. Acceleration of Exercisability; Change of Control Provisions; Definitions.
 
(a) The following provisions shall apply in the event of a Change of Control:
 
(i) In the event of a Change of Control at a time when the Employee is employed
by the Company or any of its subsidiaries, if the acquiring company does not
convert the Employee’s outstanding SAR to a stock appreciation right with
respect to the stock of the acquiring company (or the parent of the acquiring
company, if the acquiror is a subsidiary) that has the same economic value,
vesting provisions and other terms as the Employee’s outstanding SAR, this SAR
shall become fully vested and exercisable immediately prior to the occurrence of
such Change of Control.

 
5

--------------------------------------------------------------------------------

 

 
 
(ii) If the Employee’s employment is terminated as a result of a Qualifying
Termination which occurs upon or within 24 months following a Change of Control,
the SAR shall become fully vested and exercisable on the date of the Qualifying
Termination (to the extent that it is not already vested).
 
(b) Exercise after a Change of Control.  In the event of the Employee’s
termination of employment after a Change of Control, the vested SAR, to the
extent then outstanding, shall be exercisable for the applicable time period
described in Section 7(a)(iii), (iv), (v) or (vi) (determined without regard to
any requirement that the termination occur at least one year after the Grant
Date).
 
(c) Other Actions.  In the event of a Change of Control, the Committee may make
such adjustments and take such other actions with respect to outstanding SARs as
the Committee deems appropriate pursuant to Section 10(c) of the Plan.


 (d)   Involuntary Termination:  Without Cause; Good Reason. If the Employee’s
employment is terminated by the Company without Cause or if he terminates his
employment for Good Reason, this SAR shall become vested and exercisable on the
date of such termination of employment to the extent set forth below (which
shall include (and shall not be in addition to) that portion of this SAR which
has already become vested and exercisable pursuant to Section 3 hereof);
provided, however, that such accelerated vesting shall not occur unless the Fair
Market Value of a Share is equal to or greater than 120% of the Base Amount on
any five consecutive trading days during the period beginning on the Grant Date
and ending on the date of such termination of employment; and further provided
that vesting in the Fiscal Year in which such termination occurs shall be
limited to the extent necessary (if any) so that such vesting, after taking into
account any previous vesting under Section 3(a) for such Fiscal Year, does not
exceed the limit set forth in Section 3(c) for such Fiscal Year.  To the extent
vesting under this Section 6(d) is limited by Section 3(c) with respect to the
Fiscal Year in which such termination occurs, such vesting shall occur on the
first trading day of the next Fiscal Year subject to the Section 3(c) limit for
such Fiscal Year, and the first trading day of each subsequent Fiscal Year
(subject to the Section 3(c) limit for each such Fiscal Year), until the SAR has
become vested and exercisable to the extent set forth below:
 

 
Exercisable Portion of SAR
Date of Employment Termination
(Subject to Section 6(d) Limit)
April 2, 2009 to April 1, 2010
50%
April 2, 2010 to April 1, 2011
75%
April 2, 2011 and thereafter
100%



 

 
6

--------------------------------------------------------------------------------

 

(e) Definitions of Certain Terms.  For purposes of this Agreement, the following
definitions shall have the meanings ascribed to them in the Severance Agreement:


 ”Beneficial Owner”; “Cause”;  “Change of Control” (except that “20%” in Section
2.7(a) of the Severance Agreement shall be changed to “50%” for purposes of this
Agreement); “Disability”; “Good Reason”;  “Notice of Termination”;  “Qualifying
Termination”; “Person”;  “Related Party”;  and “Voting Securities”.


 
7. Termination of Employment.
 
(a) This SAR shall terminate and no longer be exercisable at the earlier of (i)
the scheduled expiration time of the SAR, as set forth in Section 3(b) above, or
(ii) the earliest time specified below at or following a termination of
employment of the Employee.  In the event of termination of employment before a
Change of Control, the SAR shall be exercisable as follows:
 
(i) The SAR shall terminate at the time of voluntary termination of the
Employee’s employment with the Company and its subsidiaries at any time prior to
the expiration of one year after the Grant Date of this SAR, other than by
reason of the Employee’s death, or Disability, in which event the SAR shall no
longer be exercisable.
 
(ii) The SAR shall terminate at the time of the involuntary termination for
Cause of the Employee’s employment with the Company and its subsidiaries in
which event the SAR shall no longer be exercisable.
 
(iii) The SAR shall continue in effect until the expiration of 90 days after the
voluntary termination of the Employee’s employment with the Company and its
subsidiaries, at any time after the expiration of one year after the Grant Date
of this SAR.  During such 90 day period, this SAR shall be exercisable only to
the extent that it was exercisable at the date of the Employee’s termination of
employment.
 
(iv) The SAR shall continue in effect until the expiration of 90 days after the
date the Employee terminates his employment for Good Reason or the involuntary
termination of the Employee’s employment, other than for reasons of Cause or
Disability, with the Company and its subsidiaries at any time.  During such 90
day period, this SAR shall be exercisable to the extent that it was exercisable
at the date of the Employee’s termination of employment, plus the number of
additional Shares (if any) as to which the SAR becomes exercisable pursuant to
Section 6(d).
 
(v) The SAR shall continue in effect until the expiration of one year after the
Employee’s death if the Employee dies while employed by the Company or any of
its subsidiaries.  During such one year period, this SAR shall be exercisable to
the extent that it was exercisable at the date of the Employee’s death, plus the
number of additional shares (if any) as to which the SAR would have become
exercisable within 180 days from the date of the Employee’s death pursuant to
Section 3(a) but for the death of the Employee (but disregarding any Change of
Control occurring after the Employee’s death).
 

 
7

--------------------------------------------------------------------------------

 

(vi) The SAR shall continue in effect until the expiration of one year after the
termination of the Employee’s employment with the Company and its subsidiaries
by reason of the Employee’s Disability.  During such one year period, this SAR
shall be exercisable to the extent that it was exercisable at the date of the
Employee’s Disability, plus the number of additional shares (if any) as to which
the SAR would have become exercisable within 180 days from the date of the
Employee’s Disability pursuant to Section 3(a) but for the Disability of the
Employee (but disregarding any Change of Control occurring after the Employee’s
Disability).
 
(b) Any portion of the SAR that is not exercisable at the date of termination of
employment and that does not become exercisable pursuant to Section 7(a) shall
terminate as of the Employee’s termination date.  Notwithstanding anything in
this Section 7 to the contrary, in no event may the SAR be exercised after the
expiration date of the SAR as set forth in Section 3(b).
 
(c) Except as provided in Section 8, an Employee shall not be deemed to have
terminated employment for purposes of this Section 7 if his employment
terminates with the Company but thereafter continues with one of the Company’s
subsidiaries or terminates with a subsidiary but thereafter continues with the
Company or another subsidiary.


 
8. Change in Job Status.
 
Should the Employee cease to have the titles of President and Chief Executive
Officer of the Company (other than in connection with the termination of the
Employee’s employment with the Company) then the Employee’s employment with the
Company and its subsidiaries shall be deemed to have been terminated
involuntarily (but not for Cause) in respect of all or a portion of this SAR.


 
9. Limits on Transfer of SARs; Beneficiaries.
 
No right or interest of a participant in this SAR shall be pledged, encumbered
or hypothecated to or in favor of any third party or shall be subject to any
lien, obligation or liability of the Employee to any third party.  This SAR
shall not be transferable to any third party by the Employee otherwise than by
will or the laws of descent and distribution, and this SAR shall be exercisable,
during the lifetime of the Employee, only by the Employee; provided, however,
that the Employee will be entitled to designate a beneficiary or beneficiaries
to exercise his or her rights under this SAR upon the death of the Employee, in
the manner and to the extent permitted by the Committee under Rules and
Regulations adopted by the Committee under the Plan, and the Committee may
permit transfers otherwise to the extent permitted under the Plan.
 
 

 
 

 
8

--------------------------------------------------------------------------------

 
 
10. Investment Representation.
 
Unless, at the time of any exercise of this SAR, the issuance and delivery of
Shares hereunder to the Employee is registered under a then-effective
registration statement under the Securities Act of 1933, as amended (the
“Securities Act”), and complies with all applicable registration requirements
under state securities laws, the Employee shall provide to the Company, as a
condition to the valid exercise of this SAR and the delivery of any certificates
representing Shares, appropriate evidence, satisfactory in form and substance to
the Company, that he or she is acquiring the Shares for investment and not with
a view to the distribution of the Shares or any interest in the Shares, and a
representation to the effect that the Employee shall make no sale or other
disposition of the Shares unless (i) the Company shall have received an opinion
of counsel satisfactory to it in form and substance that such sale or other
disposition may be made without registration under the then-applicable
provisions of the Securities Act, the related rules and regulations of the
Securities and Exchange Commission, and applicable state securities laws and
regulations, or (ii) the sale or other disposition of the Shares shall be
registered under a currently effective registration statement under the
Securities Act and complies with all applicable registration requirements under
state securities laws.  The certificates representing the Shares may bear an
appropriate legend giving notice of the foregoing restriction on transfer of the
Shares, and any other restrictive legend deemed necessary or appropriate by the
Committee.


 
11. Miscellaneous.
 
This Agreement shall be binding upon the heirs, executors, administrators and
successors of the parties.  This Agreement constitutes the entire agreement
between the parties with respect to the SAR, and supersedes any prior agreements
or documents with respect to the SAR.  No amendment, alteration, suspension,
discontinuation or termination of this Agreement which may impose any additional
obligation upon the Company or impair the rights of the Employee with respect to
the SAR shall be valid unless in each instance such amendment, alteration,
suspension, discontinuation or termination is expressed in a written instrument
duly executed in the name and on behalf of the Company and by the Employee.


 
CHARMING SHOPPES, INC.
   
By:  _______________________________
(Authorized Officer)
   
EMPLOYEE:
   
___________________________________
James P. Fogarty




 
9

--------------------------------------------------------------------------------

 
